


109 HRES 1010 IH: Recognizing the North Carolina Farm Bureau

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1010
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Hayes (for
			 himself, Mr. Butterfield,
			 Mr. Etheridge,
			 Mr. Jones of North Carolina,
			 Mr. Price of North Carolina,
			 Ms. Foxx, Mr. Coble, Mr.
			 McIntyre, Mrs. Myrick,
			 Mr. McHenry,
			 Mr. Taylor of North Carolina,
			 Mr. Watt, and
			 Mr. Miller of North Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Recognizing the North Carolina Farm Bureau
		  Federation on the occasion of its 70th anniversary, and saluting the
		  outstanding service of its members and staff on behalf of agriculture and the
		  people of North Carolina.
	
	
		Whereas the North Carolina Farm Bureau Federation was
			 founded on March 2, 1936, in Greenville, North Carolina during the Great
			 Depression, a period of national frustration and economic disaster;
		Whereas the North Carolina Farm Bureau Federation was
			 established to organize North Carolina’s farm families and to maximize their
			 ability to engage in national, state, and local policy debates that affect
			 North Carolina agriculture;
		Whereas at its first annual meeting in Raleigh, North
			 Carolina on July 30, 1936, the North Carolina Farm Bureau Federation had
			 slightly over 2,000 members from 24 counties;
		Whereas in 2005, the North Carolina Farm Bureau Federation
			 was composed of approximately 490,000 member families from all 100 of North
			 Carolina’s counties, making it the nation’s second largest State farm
			 bureau;
		Whereas the North Carolina Farm Bureau Federation created
			 a Women’s Program in 1942 and a Young Farmer and Rancher Program in the 1970s
			 to encourage leadership development among its members;
		Whereas the organization is committed to advancing
			 education in North Carolina through its R. Flake Shaw Scholarship Fund (1958)
			 and the Institute for Future Agricultural Leaders (1984), which ensure that
			 North Carolina’s young men and women are well prepared for careers in
			 agriculture;
		Whereas the North Carolina Farm Bureau Federation created
			 and sponors the Ag-In-The-Classroom initiative to introduce children to North
			 Carolina agriculture, while also improving the quality of North Carolina’s
			 teachers;
		Whereas the North Carolina Farm Bureau Federation’s
			 visionary Board of Directors developed numerous initiatives that enable farmers
			 to effectively produce and sell their products, including the organization’s
			 Tires, Batteries and Accessories service and its marketing program;
		Whereas in 1953, the organization founded the North
			 Carolina Farm Bureau Federation Mutual Insurance Company, which is North
			 Carolina’s largest domestic insurance company;
		Whereas the Board of Directors of the North Carolina Farm
			 Bureau Federation Mutual Insurance Company is composed entirely of farmers;
			 and
		Whereas the North Carolina Farm Bureau Federation is a
			 true grassroots organization that is dedicated to ensuring that agriculture
			 remains North Carolina’s number one industry through its unique policy
			 development process and its active legislative and regulatory advocacy
			 programs: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the North Carolina Farm Bureau Federation on the occasion of its
			 70th anniversary and salutes the outstanding service of its members and staff
			 on behalf of agriculture and the people of North Carolina.
		
